Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 1 of 16




        Exhibit A
                     Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 2 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Northern District of California
CAMERON ET AL v. APPLE INC.                                                   )       Civil Action Nos.             4:19-CV-03074-YGR
                                                                              )
IN RE APPLE IPHONE ANTITRUST LITIGATION                                       )                                    4:11-CV-06714-YGR
                                                                              )
                                                                              )
                                                                              )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To:                                            Coalition for App Fairness
       (c/o Harmon, Curran, Spielberg & Eisenberg, LLP, 1725 DeSales Street NW, Suite 500, Washington, D.C., 20036)
                                                       (Name of person to whom this subpoena is directed)

     Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See Schedule A


  Place: McDermott Will & Emery LLP                                                     Date and Time:
         500 North Capitol Street, NW                                                   June 21, 2021
         Washington, D.C. 20001-1531

           Or as otherwise agreed.


     Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may
inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: June 7, 2021

                                  CLERK OF COURT
                                                                                           OR
                                                                                                   /s/ Nicole Castle
                                          Signature of Clerk or Deputy Clerk                                          Attorney’s signature
                                                                                                  Nicole Castle
The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Apple Inc.
                                                                        , who issues or requests this subpoena, are:
Nicole L. Castle, 340 Madison Avenue, New York, NY 10173-1922, ncastle@mwe.com , (212) 547-5480


                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                     Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 3 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                      Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 4 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action Nos. 4:19-CV-03074-YGR, 4:11-CV-06714-YGR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

          I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  on (date)

         I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 My fees are $                                      My fees are $



          I declare under penalty of perjury that this information is true.


Date:                                                         Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                      Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 5 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
        Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 6 of 16




                                      SCHEDULE A
       Notwithstanding any definition set forth below, each word, term, or phrase used in this

Subpoena is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure and the Local Rules of the Northern District of California.

                                         DEFINITIONS

       1.      The following rules of construction shall apply to all discovery requests:

               a. the connectives “and” and “or” shall be construed either disjunctively or

                  conjunctively as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               b. the use of the present or past tense shall be construed to include both the present

                  and past tenses as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               c. “any” and “each” shall be construed to include and encompass “all”; and

               d. the use of the singular form of any word includes the plural and vice versa.

       2.      “APP” shall mean a software application for a HANDHELD DEVICE or NON-

HANDHELD DEVICE INCLUDING PAID APPS.

       3.      “APP DEVELOPER” shall mean any PERSON who developed or otherwise

makes available one or more APPS or other software.

       4.      “APP MARKETPLACE” shall mean any online storefront where APPS are

offered for download and/or purchase. This term shall include, without limitation, Google Play,

the Samsung Galaxy Store, Android Market, DEFENDANT’S iOS and Mac App Stores, the

Amazon Appstore, Amazon Underground, the Microsoft Store for Xbox, the Windows Store, the

Windows Phone Store, the Epic Games Store, Steam, Origin, and online storefronts distributing

games and digital content for Xbox, PlayStation, and Nintendo.

       5.      “APP STORE” shall mean the APP MARKETPLACE operated by

DEFENDANT.


                                             1
        Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 7 of 16




        6.      “COMMUNICATION” shall include, without limitation, any transmission or

transfer of information of any kind, whether orally, electronically, in writing, or in any other

manner, at any time or place, and under any circumstances whatsoever.

        7.      “CONCERNING” a given subject shall mean: directly or indirectly comprising,

concerning, constituting, containing, discussing, embodying, evidencing, exhibiting, identifying,

mentioning, negating, pertaining to, recording, regarding, reflecting, relating to, showing, or

supporting a given subject matter.

        8.      “DEFENDANT” shall mean Apple Inc.

        9.      “DOCUMENT” and “DOCUMENTS” shall have the full meaning ascribed to

those terms under Rule 34 of the Federal Rules of Civil Procedure and shall include, without

limitation, any and all drafts; COMMUNICATIONS; memoranda; records; REPORTS; books;

records, REPORTS, and/or summaries of personal conversations or interviews; diaries;

presentations; slide decks; graphs; charts; spreadsheets; diagrams; tables; photographs; recordings;

tapes; microfilms; minutes; records, REPORTS, and/or summaries of meetings or conferences;

press releases; blog posts; stenographic handwritten or any other notes; work papers; checks, front

and back; check vouchers, check stubs, or receipts; tape data sheets or data processing cards or

discs or any other written, recorded, transcribed, punched, taped, filmed, or graphic matter,

however produced or reproduced; and any paper or writing of whatever description, INCLUDING

information contained in any computer although not yet printed out. Any production of

electronically stored information shall include the information needed to understand such

information. The term “DOCUMENT” or “DOCUMENTS” further includes all copies where the

copy is not identical to the original.

        10.     “EPIC” shall mean Epic Games, Inc., its officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants, or any other person or entity

acting on its behalf, or any PERSON or entity that served in any such role at any time, as well as

its predecessors, successors, subsidiaries, departments, divisions, joint ventures, and/or affiliates,


                                              2
          Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 8 of 16




(including but not limited to Epic Games International S.à r.l and Life on Air, Inc.), and any

PERSON that Epic Games, Inc., manages or controls.

          11.   “INCLUDING” shall not be construed as limiting any request, and shall mean the

same as “including, but not limited to.”

          12.   “MICROSOFT” shall mean Microsoft Corporation or any of its predecessor or

successor companies,       subsidiaries (INCLUDING LinkedIn Corporation and Mojang AB),

corporate affiliates, officers, directors, employees, representatives, consultants, agents, servants,

attorneys, accountants, and any other PERSON or entity acting on its behalf, or any PERSON or

entity that served in any such role at any time.

          13.   “NAMED CONSUMER PLAINTIFF” shall mean a named plaintiff in Pepper v.

Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.), and Lawrence v. Apple Inc., Case No. 4:19-

cv-02852-YGR (N.D. Cal.), INCLUDING: Edward W. Hayter, of Brooklyn, NY; Edward

Lawrence, of California; Robert Pepper, of Chicago, IL; and Stephen H. Schwartz, of Ardsley,

NY, and any representatives, consultants, agents, servants, attorneys, accountants, or any other

person or entity acting on their behalf.

          14.   “NAMED DEVELOPER PLAINTIFF” shall mean a named plaintiff in Cameron

v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.), and Sermons v. Apple Inc., Case No. 4:19-

cv-03796-YGR (N.D. Cal.), INCLUDING: Donald R. Cameron, of California; Barry Sermons,

of Georgia; and Pure Sweat Basketball, Inc., an Illinois corporation, and any representatives,

consultants, agents, servants, attorneys, accountants, or any other person or entity acting on their

behalf.

          15.   “PERSON” shall include, without limitation, natural persons, corporations,

partnerships, business trusts, associations, and business or other entities, and any officer, director,

employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney, or

principal thereof.




                                              3
          Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 9 of 16




          16.   “PLAINTIFFS” shall mean any NAMED CONSUMER PLAINTIFF and/or any

NAMED DEVELOPER PLAINTIFF and any representatives, consultants, agents, servants,

attorneys, accountants, or any other person or entity acting on their behalf.

          17.   “THE” shall not be construed as limiting the scope of any topic.

          18.   “YOU” or “YOUR” shall refer to Coalition for App Fairness (INCLUDING Open

Mobile Platforms Coalition), or any of its predecessor or successor companies, members,

subsidiaries, corporate affiliates, officers, directors, employees, representatives, consultants,

agents, servants, attorneys, accountants, and any other PERSON or entity acting on its behalf, or

any PERSON or entity that served in any such role at any time.

                                        INSTRUCTIONS

          1.    All DOCUMENTS requested herein must be produced in their entirety, with all

attachments and enclosures, regardless of whether YOU consider the attachments and enclosures

to be relevant or responsive to the Request.

          2.    In responding to these Requests, YOU shall produce all DOCUMENTS and

information in YOUR possession, custody, or control, and all DOCUMENTS reasonably available

to YOU, INCLUDING those in the possession, custody, or control of YOUR present and former

attorneys, investigators, accountants, agents, representatives, or other PERSONS acting on YOUR

behalf.

          3.    These Requests shall not be deemed to call for identical copies of DOCUMENTS.

“Identical” means precisely the same in all respects; for example, a DOCUMENT with

handwritten notes or editing marks shall not be deemed identical to one without such notes or

marks.

          4.    In the event YOU are able to produce only some of the DOCUMENTS called for

in a particular Request, YOU shall produce all the DOCUMENTS available and state the reason(s)

for YOUR inability to produce the remainder.

          5.    If there are no DOCUMENTS responsive to a category in these Requests, YOU

shall so state in writing. If a DOCUMENT requested is no longer existing or available, YOU shall
                                           4
        Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 10 of 16




so state in writing.

        6.      If YOU object to a portion of any Request, YOU shall produce all DOCUMENTS

called for by that portion of the Request to which YOU do not object.

        7.      In producing DOCUMENTS responsive to these requests, YOU must Bates stamp

them in a manner that clearly identifies the party that is producing each such DOCUMENT, and

in whose possession the DOCUMENT was found.

        8.      If any requested DOCUMENT is withheld on the basis of any claim of privilege,

YOU must set forth the information necessary for DEFENDANT to ascertain whether the privilege

properly applies, INCLUDING describing the DOCUMENT withheld, stating the privilege being

relied upon, identifying all PERSONS (by name) who have had access to such DOCUMENT

(INCLUDING all the identity(ies) of the author(s) or maker(s), recipient(s), carbon copy

recipient(s), blind carbon copy recipient(s)), the number of attachments (if any), the Bates or

production number of any attachments not withheld on the basis of privilege, the applicable

date(s), and the subject matter(s) in a privilege log.

        9.      If any portion of any DOCUMENT responsive to these Requests is withheld under

claim of privilege, all non-privileged portions must be produced with the portion(s) claimed to be

privileged redacted and logged in a privilege log pursuant to the preceding instructions.

        10.     If YOU cannot answer all parts of a Request, but can answer some parts, YOU must

answer those parts to which YOU can reply, and specify “unknown,” or some other response, as

appropriate, for any part to which YOU cannot reply.

        11.     Unless otherwise stated, the time period for which the Requests seek

DOCUMENTS is August 1, 2019 to the present.

        12.     References to any natural PERSON shall include, in addition to the natural

PERSON, any agent, employee, representative, attorney, superior, or principal thereof.

        13.     Specified date ranges are inclusive. Unless otherwise stated, a year includes all days

of that year from January 1 to December 31.

        14.     These Requests are to be regarded as continuing pursuant to Rule 26(e) of the
                                           5
       Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 11 of 16




Federal Rules of Civil Procedure. YOU are required to provide, by way of supplementary

responses hereto, such additional information as may be obtained by YOU or any PERSON acting

on YOUR behalf that will augment or modify YOUR answers initially given to the following

Requests. Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, YOU are required to

supplement these responses and provide additional DOCUMENTS without a specific request from

DEFENDANT.

       15.    DEFENDANT serves these Requests without prejudice to its right to serve

additional requests for production of DOCUMENTS.

                            REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and any NAMED CONSUMER PLAINTIFF (and/or their

counsel).

REQUEST FOR PRODUCTION NO. 2:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and any NAMED DEVELOPER PLAINTIFF (and/or their

counsel).
REQUEST FOR PRODUCTION NO. 3:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and any APP DEVELOPER (and/or their counsel),

INCLUDING EPIC (and/or their counsel), and INCLUDING MICROSOFT (and/or their

counsel), CONCERNING:

       a.     the APP STORE, INCLUDING any guidelines, policies, and procedures for the

APP STORE;

       b.     the distribution of APPS on any APP MARKETPLACE(S);



                                          6
       Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 12 of 16




       c.      any of the following litigations, INCLUDING declarations, anticipated oral

testimony, or documentary evidence relating to the same:

               i.     Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

               ii.    Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

               iii.   Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

               iv.    Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v.     Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.);

                      and

       d.      any allegations or suspicion of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 4:

       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR

counsel) and any federal, state, or local governmental entity, either foreign or domestic,

INCLUDING any U.S. or state agency, attorney general’s office, or congressional committee,

CONCERNING any APP MARKETPLACE, the DEFENDANT, and/or any allegations or

suspicion of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 5:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and any actual or proposed founder or member of YOUR

organization (and/or their counsel), INCLUDING Basecamp, Blix Inc., Blockchain.com, Deezer,

EPIC, Match Group Inc., News Media Europe, Prepear Inc., ProtonMail, SkyDemon, Spotify, Tile

and Yoga Buddhi, CONCERNING the DEFENDANT, any APP MARKETPLACE(S), and/or any

allegations or suspicion of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 6:

       DOCUMENTS,           INCLUDING        COMMUNICATIONS,            CONCERNING         YOUR

formation, documents of incorporation, bylaws, purpose and objectives, activities, sponsorship,

founders, board members, meeting minutes, membership list, fees, publications, press releases,

letters to members or government agencies.
                                             7
       Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 13 of 16




REQUEST FOR PRODUCTION NO. 7:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING YOUR website

appfairness.org INCLUDING its formation, documents of incorporation, bylaws, purpose,

objectives, activities, sponsorship, founders, meeting minutes, membership, fees, and any

allegations YOU published on appfairness.org of anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 8:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING the subject matter of the
following litigations:

               i.        Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

               ii.       Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

               iii.      Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

               iv.       Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v.        Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).

REQUEST FOR PRODUCTION NO. 9:
       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and:

       a.      Athey, Susan;

       b.      Barnes, Ned;

       c.      Cragg, Michael;

       d.      Evans, David;

       e.      Lee, Wenke;

       f.      Mathiowetz, Nancy;

       g.      Mickens, James; and

       h.      Rossi, Peter.




                                             8
         Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 14 of 16




REQUEST FOR PRODUCTION NO. 10:

         DOCUMENTS sufficient to show YOUR efforts to solicit or increase membership in

YOUR organization, INCLUDING any strategy and/or public relations DOCUMENTS, whether

developed and drafted directly by YOUR organization or any other PERSON.

REQUEST FOR PRODUCTION NO. 11:

         ALL COMMUNICATIONS AND DOCUMENTS exchanged between YOU (and/or

YOUR counsel) or any of YOUR members (and/or their counsel) and Lane Kasselman (and/or his

counsel), Greenbrier (and/or their counsel), The Messina Group (and/or their counsel), and/or

Matthew Weissinger (and/or his counsel) CONCERNING:

            a. Project Liberty;

            b. the DEFENDANT; and

            c. any actual or potential litigation against the DEFENDANT.

REQUEST FOR PRODUCTION NO. 12:
         ALL COMMUNICATIONS or DOCUMENTS CONCERNING:

            a. Lane Kasselman;

            b. Greenbrier;

            c. The Messina Group; and

            d. Matthew Weissinger.

REQUEST FOR PRODUCTION NO. 13:

         ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR

counsel) and any consultants, consulting firms, political strategist, advisors and/or public relations

firms.

REQUEST FOR PRODUCTION NO. 14:

         DOCUMENTS sufficient to show YOUR agreements or contracts with any APP

DEVELOPER, INCLUDING any guidelines, rules, or principals related to membership in YOUR

organization.


                                              9
       Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 15 of 16




REQUEST FOR PRODUCTION NO. 15:

       DOCUMENTS AND COMMUNICATIONS CONCERNING any financial relationship

between YOU and any APP DEVELOPER, INCLUDING EPIC, INCLUDING any payments or

monies paid by any APP DEVELOPER, INCLUDING EPIC, to YOUR organization,

INCLUDING to any PERSON acting on behalf of YOUR organization.

REQUEST FOR PRODUCTION NO. 16:

       DOCUMENTS sufficient to show all financial contributions that YOU have received of

any kind (INCLUDING in kind or pro bono services), INCLUDING, the identity of the

PERSON(s) or entities from whom such contributions were received, the date(s), type(s),

amount(s) and value(s) for each.

REQUEST FOR PRODUCTION NO. 17:
       DOCUMENTS sufficient to show the organizational structure of, and/or listing personnel

working for YOUR organization, INCLUDING any PERSON that does any work on behalf of

YOUR organization, INCLUDING work done on a volunteer or non-paid basis.

REQUEST FOR PRODUCTION NO. 18

       ALL DOCUMENTS produced to PLAINTIFFS in this litigation.

REQUEST FOR PRODUCTION NO. 19

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and any of the following law firms:

           a. Cravath Swaine & Moore LLP;

           b. Faegre Drinker Biddle & Reath LLP;

           c. Wiggin and Dana LLP;

           d. Hagens Berman Sobol Shapiro LLP;

           e. Wolf Haldenstein Adler Freeman & Herz LLP;

           f. Alioto Law Firm;

           g. Kellogg, Hansen, Todd, Figel & Frederick, PLLC;

           h. Calcaterra Pollack LLP;
                                         10
Case 1:21-mc-00098-JDB Document 1-3 Filed 07/08/21 Page 16 of 16




  i. Nedeau Law PC;

  j. Law Offices of Lawrence G. Papale;

  k. Law Offices of Jeffery Kenneth Perkins;

  l. Alexander H. Schmidt, Esq.;

  m. Berman Tabacco;

  n. Thomas C. Willcox;

  o. Freed Kanner London Millen LLC;

  p. Sperling & Slater P.C.; and

  q. Saveri & Saveri, Inc.




                                   11
